DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on 12/08/2020 has been entered. Claims 1, 3-11, and 14-20 remain pending in the application. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-14, 16 and 18-20 are rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10411195. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are directed to devices comprising the materials that are instantly claimed. That is the patented claims are directed to devices comprising the instantly claimed structure and comprising a compound of formula 1 which includes many compounds of the instantly claimed first compound and a compound of formula 2 which includes many compounds of the instantly claimed second compound.


	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-8, 11, 14, 17, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Parham et al (US 2016/0308147) (Parham) in view of Seo et al (US 2004/0137270) (Seo).

In reference to claims 1, Parham teaches an organic electroluminescent device comprising an anode, a cathode, at least one emitting layer and comprising a compound of the formula (I) (Parham [0018]) as shown below as a matrix material in the emitting layer with an emitting compound (Parham [0141] [0142] [0144])

    PNG
    media_image1.png
    493
    553
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    354
    501
    media_image2.png
    Greyscale

for example wherein the formula (I) is preferably represented by formula (IV) (Parham [0061]) as shown above wherein in the formula (IV), n, m, o, r, q, u, t and s are each 0 (Parham [0025]-0028]), Ra is (Ar)p-E and Rb are each hydrogen (Parham [0030] [0031] [0021]), p is 1 [0028], Ar is pyrene (Parham [0020] [0042]), E is a group of formula E-2 as shown above  (Parham [0077]), Q” is NR1, each Q’ is CR1 (Pahram [0079], [0078] [0080]) and each R1 is, e.g. hydrogen (Parham [0021]). 

Parham discloses the compound of formula (I) that encompasses the presently claimed compound of formula 1-1, including wherein the formula (I) is preferably represented by formula (IV) as shown above wherein in the formula (IV), n, m, o, r, q, u, t and s are each 0, Ra is (Ar)p-E and Rb are each hydrogen, p is 1, Ar is pyrene, and E is a group of formula E-2 as shown above  (Parham [0077]), Q” is NR1, each Q’ is CR1 and each R1 is, e.g. hydrogen. Each of the disclosed 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application, in the absence of unexpected results, to have selected these substituents among those disclosed for the compound of formula (I) to provide the compound described above, which is both disclosed by Parham and encompassed within the scope of the present claims and thereby arrive at the claimed material.

Parham does not expressly teach that the emitting material is a compound of formula 501 as instantly claimed. 

With respect to the difference, in analogous art Seo teaches an blue emitting material for use in an organic electroluminescent device of formula S-3 as shown below (Seo [0027] [0038]). Seo further teaches that the compound as a blue emitter provides a device with high blue color purity and high luminous efficiency (Seo [0087]).

    PNG
    media_image3.png
    213
    233
    media_image3.png
    Greyscale


In light of the motivation of using the compound of S-3 as the emitting material as described above, it would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the compound of formula S-3 as described by Seo in the device of Parham in order to provide a device with high blue color purity and thereby arrive at the claimed invention. 
For Claim 1: Reads on a device with the claimed structure wherein the compound of formula IV reads on a compound o formula 1-1 wherein c1 is 1, c2 is 0, b5 and b6 are each 0, each of X21 to X24 and X31 to X34 are CH, X1 is O, A3 is a group of formula 2A, b13 is 0, a2 is 1, L1 is pyrenylene, b2 is 1 and R1 is pyrollyl and compound S-3 reads on formula 501 wherein Ar501 is pyrene, xd1 to xd3 are each 0, xd4 is 2, each R501 is a phenyl group and each R502 is a substituted phenyl group wherein the substituent is methyl.
For Claim 3: Reads on wherein X1 is O.
For Claim 4: Reads on wherein Ar501 is pyrene. 
For Claim 5: Reads on wherein L1 is pyrenylene and L2 is optionally not present.
For Claim 6: Reads on wherein L1 is 3-38 and L2 is optionally not present.
For Claim 7: Reads on wherein L1 is 4-32 and L2 is optionally not present
For Claim 8: Reads on wherein each group R as claimed is optionally not present or otherwise is hydrogen.
For Claim 11: Reads on wherein c1 is 1, c2 is 0 and xd4 is 2. 
For Claim 14: Reads on formula 1(1).
For Claim 16: Reads on a compound of formula 501-2. 
For Claim 18: Reads on wherein the materials are both present in the emission layer. 


In reference to claim 19, Parham in view of Seo teaches the device as described above for claim 18 and further teaches that the matrix material of formula (I) is included in more than 50% and less than 99.9% by volume (Parham [0150]).

In reference to claim 20, Parham in view of Seo teaches the device as described above for claim 1 and further teaches that the device includes a hole transport layer and an electron transport layer (Parham [0142] and see examples [0217]).


Claims 1, 3-11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (WO 2014185751) (Lee) in view of Seo et al (US 2004/0137270) (Seo).

In reference to claim 1, Lee teaches an organic electroluminescent device comprising a first, electrode, a second electrode and at least one organic layer between the first and second electrode wherein the organic layer comprises a compound of formula 1 as shown below (Lee [9]) and the organic layer comprises at least a light emitting layer (Lee [97] [98]) wherein the organic layer comprises an arylamine based compound [146]

    PNG
    media_image4.png
    182
    278
    media_image4.png
    Greyscale

for example wherein in the formula 1, R1, R2, and R3 are each hydrogen (Lee [10]), X is O (Lee [10]), T1 is –(L1)d-(A1)c wherein L1 is an unsubstituted chrysenylene (Lee [10] [18]), A1 is an unsubstituted phenyl (Lee [10] [18]), T2 is –(L2)f-(A2)g wherein L2 is a single bond (Lee [10]), A2 is a hydrogen (Lee [10]). 

Lee discloses the device comprising compound of formula 1 that encompasses the presently claimed device comprising a compound of formula 1-1, including in the formula 1, R1, R2, and R3 are each hydrogen, X is O, T1 is –(L1)d-(A1)c wherein L1 is an unsubstituted chrysenylene, A1 is an unsubstituted phenyl, T2 is –(L2)f-(A2)g wherein L2 is a single bond, A2 is a hydrogen. Each of the disclosed substituents from the substituent groups of Lee are considered functionally equivalent and their selection would lead to obvious variants of the compound of formula 1.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application, in the absence of unexpected results, to have selected these substituents among those disclosed for the compound of formula 1 to provide the compound described above, which is both disclosed by Lee and encompassed within the scope of the present claims and thereby arrive at the claimed invention.

Lee does not expressly teach that the arylamine material is a compound of formula 501 as instantly claimed. 

With respect to the difference, in analogous art, Seo teaches an blue emitting material for use in an organic electroluminescent device of formula S-3 as shown below (Seo [0027] [0038]). Seo further teaches that the compound as a blue emitter provides a device with high blue color purity and high luminous efficiency (Seo [0087]).

    PNG
    media_image3.png
    213
    233
    media_image3.png
    Greyscale


In light of the motivation of using the compound of S-3 as the emitting material as described above, it would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the compound of formula S-3 as described by Seo in the device of Lee in order to provide a device with high blue color purity and thereby arrive at the claimed invention. 

For Claim 1: Reads on a device with the claimed structure wherein the compound of formula 1 reads on a compound o formula 1-1 wherein c1 is 2, c1 is 0, b5 and b6 are each 0, each of X21 to X24 and X31 to X34 are CH, X1 is O, A3 is a group of formula 2A, b13 is 0, a2 is 1, L2 is chrysenylene, b2 is 1 and R2 is phenyl and compound S-3 reads on formula 501 wherein Ar501 is pyrene, xd1 to xd3 are each 0, xd4 is 2, each R501 is a phenyl group and each R502 is a substituted phenyl group wherein the substituent is methyl.
For Claim 3: Reads on wherein X1 is O.
For Claim 4: Reads on wherein Ar501 is pyrene. 
For Claim 5: Reads on wherein L2 is chrysenylene and L1 is optionally not present.
For Claim 6: Reads on wherein L2 is 3-41 and L1 is optionally not present.
For Claim 7: Reads on wherein L2 is 4-35 and L1 is optionally not present
For Claim 8: Reads on wherein each group R as claimed is optionally not present.
For Claim 9: Reads on wherein R2 is a group of formula 5-1 and each other R is optionally not present.  
For Claim 10: Reads on wherein R2 is a group of formula 6-1 and each other R is optionally not present.  
For Claim 11: Reads on wherein c1 is 0, c2 is 1 and xd4 is 2. 
For Claim 16: Reads on a compound of formula 501-2. 
For Claim 18: Reads on wherein the materials are both present in the emission layer. 

	

Response to Arguments
Applicant's arguments filed 12/08/2020 have been fully considered but they are not persuasive.

Concerning Parham in view of Seo, Applicant argues that the amended claims no longer include the compounds of Parham, specifically with respect to the electron transporting E group. It is . 
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter. 

Claim 15 is directed to a device comprising a first and second compound in an organic layer wherein the first compound is selected from specific materials as defined by formulae 1A-2 and 1A-3. 
A search of the prior art did not identify any devices that read on the claimed devices. 

The closest prior art corresponds to (US 2016/0308147) (Parham) in view of Seo et al (US 2004/0137270) (Seo)and Lee et al (WO 2014185751) (Lee) in view of Seo et al (US 2004/0137270) (Seo) as relied upon herein. 

Parham in view of Seo teaches devices including a material of formula 1 as shown below. However, the device of Parham does not read on a device including a material of formula 1A-2 or 1A-3 as these formulae do not allow for the inclusion of the group “E” that is required for the device of Parham in view of Seo. Furthermore, neither Parham, Seo nor the prior art as a whole provide sufficient motivation to modify the device of Parham in view of Seo to not include the group “E”.


    PNG
    media_image1.png
    493
    553
    media_image1.png
    Greyscale


Similarly, while Lee in view of Seo teaches a device that is similar to the instantly claimed devices, for example a device comprising a compound of formula (1) as shown below, such a material of formula (1) does not read on the instantly claimed formulae of 1A-2 or 1A-3 as they each require an alternative ring fusion. Neither Lee, Seo nor the prior art as a whole provide sufficient motivation to modify the device of Lee in view of Seo to include materials that have the claimed ring fusion. 


    PNG
    media_image4.png
    182
    278
    media_image4.png
    Greyscale

 


The closest art again corresponds to (US 2016/0308147) (Parham) in view of Seo et al (US 2004/0137270) (Seo)and Lee et al (WO 2014185751) (Lee) in view of Seo et al (US 2004/0137270) (Seo) in addition to Cho et al. (US 2017/0117485). 

Parham in view of Seo teaches devices including a material of formula 1 as shown above. However, the device of Parham does not read on a device including the specific first compounds recited in the claim. Neither, Parham, Seo nor the prior art as a whole provide sufficient motivation to modify the device of Parham in view of Seo to arrive at the instantly claimed devices. 
Similarly, Lee in view of Seo teaches a device that is similar to the instantly claimed devices, for example a device comprising a compound of formula (1) as shown above, such a material of formula (1) does not read on the instantly claimed first compound materials. Neither Lee, Seo nor the prior art as a whole provide sufficient motivation to modify the device of Lee in view of Seo to include materials that have the claimed structures. 

Cho teaches a device comprising a compound of formula (3) as shown below that include materials with a ring system such as that claimed for the instantly claimed first material and a dopant including specific materials as claimed for the second material e.g. D-12 as shown below (Cho [0054]). However, Cho fails to exemplify the instantly claimed spiro-fused ring systems and 

    PNG
    media_image5.png
    104
    348
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    210
    349
    media_image6.png
    Greyscale



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean M DeGuire whose telephone number is (571)270-1027.  The examiner can normally be reached on Monday to Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A. Chriss can be reached on (571) 272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 




/Sean M DeGuire/Examiner, Art Unit 1786      

/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786